Per Curiam.

The declaration of candidacy recites that “* # # j hereby declare that I desire to be a candidate * * * for election to the office of Judge — Common Pleas Court -1-2-67 for the Pull Term ending — 1-1-1973.”
Only one county (Mahoning) is mentioned in the declaration and petition. The relator and the electors signing the petition all lived in Mahoning County, the petition was filed in Mahoning County and respondents do not contest the statement in relator’s brief that there was an election to be held for judge of the Common Pleas Court in Mahoning County for the term from January 2, 1967, to January 1, 1973. The *66relator, by his declaration and petition, conld not qualify as a candidate for judge in any county other than Mahoning. The relator has sufficiently complied with the statutory requirements. A writ of mandamus is allowed.

Writ allowed.

Taut, 0. J., ZimmermaN, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.